FILED
                                                                            Jul 05 2018, 5:37 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT
      Dan J. May
      Kokomo, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jill (Kaiser) McKibben,                                     July 5, 2018
      Appellant-Petitioner,                                       Court of Appeals Case No.
                                                                  18A-DR-687
              v.                                                  Appeal from the Tipton Circuit
                                                                  Court
      William Kaiser,                                             The Honorable Thomas R. Lett,
      Appellee-Respondent.                                        Judge
                                                                  Trial Court Cause No.
                                                                  80C01-9812-DR-309



      Najam, Judge.


                                         Statement of the Case
[1]   Jill McKibben (“Wife”) appeals the trial court’s order denying her request for

      post-judgment interest on child support arrearage that William Kaiser

      (“Husband”) owes to her. Wife raises one issue for our review, namely,

      whether the trial court erred as a matter of law when it failed to award her post-

      judgment interest pursuant to Indiana Code Section 24-4.6-1-101.

      Court of Appeals of Indiana | Opinion 18A-DR-687 | July 5, 2018                                Page 1 of 4
[2]   We reverse and remand with instructions.


                                     Facts and Procedural History
[3]   Wife and Husband have two children together.1 On December 7, 2011, the trial

      court issued an order in which it found that Husband owed Wife $7,677.19 in

      child support arrearage. On November 26, 2012, the trial court terminated

      Husband’s support obligation for both children, retroactive to July 11, 2012, but

      found that Husband was still $7,056.40 in arrears. Husband made one payment

      of $175 on November 18, 2013, which left a balance due to Wife in the amount

      of $6,881.40.


[4]   On October 5, 2017, Wife filed a motion for enforcement of child support. In

      that motion, Wife requested that the trial court make a finding as to the amount

      of the arrearage and to assess interest in the amount of one and one-half percent

      per month. On January 26, 2018, following an evidentiary hearing,2 the trial

      court found that Husband owes Wife $6,881.40 in child support arrearage. But

      the trial court denied Wife’s request for interest citing the fact that the children

      are emancipated and that Wife had waited five years to attempt to collect the

      arrearage. Wife then filed a motion to correct error, which the trial court

      denied. This appeal ensued.




      1
        The record on appeal does not provide us with any information regarding when the parties married, when
      they dissolved their marriage, or the amount Husband was initially required to pay in child support.
      2
          Wife has not provided a copy of the transcript of the hearing on appeal.



      Court of Appeals of Indiana | Opinion 18A-DR-687 | July 5, 2018                               Page 2 of 4
                                       Discussion and Decision
[5]   Wife contends that the trial court erred when it failed to award her post-

      judgment interest.3 Initially, we note that Husband did not file an appellee’s

      brief.


               When an appellee fails to file a brief, we apply a less stringent
               standard of review. We are under no obligation to undertake the
               burden of developing an argument for the appellee. We may,
               therefore, reverse the trial court if the appellant establishes prima
               facie error. “Prima facie” is defined as “at first sight, on first
               appearance, or on the face of it.”


      Deckard v. Deckard, 841 N.E.2d 194, 199 (Ind. Ct. App. 2006) (citations

      omitted).


[6]   Wife specifically contends that the trial court erred when it failed to award her

      post-judgment interest on Husband’s child support arrearage pursuant to

      Indiana Code Section 24-4.6-1-101. We agree. Indiana Code Section 24-4.6-1-

      101 provides that, except as otherwise provided by statute, “interest on

      judgments for money whenever rendered shall be from the date of the return of

      the verdict or finding of the court until satisfaction at . . . an annual rate of eight

      percent (8%) if there was no contract by the parties.”




      3
        Wife also sought interest in the amount of one and one-half percent pursuant to Indiana Code Section 31-
      16-12-2, which provides that a trial court “may” order interest charges of up to one and one-half percent per
      month to be paid on delinquent child support. The trial court denied Wife’s request for discretionary interest,
      but Wife does not appeal that part of the trial court’s order.

      Court of Appeals of Indiana | Opinion 18A-DR-687 | July 5, 2018                                    Page 3 of 4
[7]   This court previously addressed the issue of post-judgment interest awards on

      child support arrearages in Caldwell v. Black, 727 N.E.2d 1097 (Ind. Ct. App.

      2000). In that case, Caldwell sought post-judgment interest on the child support

      arrearage that Black owed to her. This court stated that “post-judgment interest

      is statutorily mandated for money judgments” and Indiana Code Section 24-

      4.6-1-101 “provides post-judgment interest . . . following a judicial

      determination of arrearage without the necessity of a specific request for

      interest.” Id. at 1100. Based on that statute, this court held that Caldwell, “as a

      judgment creditor,” was “entitled to the general post-judgment interest rate,

      currently eight percent per year, as provided in” Indiana Code Section 24-4.6-1-

      101. Id.


[8]   Here, on December 7, 2011, the trial court issued an order in which it found

      that Husband owed Wife $7,677.19 in child support arrearage. And on January

      26, 2018, the trial court found that Husband still owes Wife $6,881.40.

      Therefore, like in Caldwell, Wife is a judgment creditor and she is entitled by

      operation of law to the general post-judgment interest rate. Accordingly, we

      reverse the trial court’s order and remand for a calculation of the deficiency to

      include interest at the statutory rate of eight percent from the date of the judicial

      determination of arrearage. See id.


[9]   Reversed and remanded with instructions.


      Robb, J., and Altice, J., concur.



      Court of Appeals of Indiana | Opinion 18A-DR-687 | July 5, 2018             Page 4 of 4